Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first and second supports being pivotable about the pivot connection to pivot the first and second arms away from each other and pivot the third and fourth arms away from each other…” and “wherein the first and second arms are configured to pivot conjointly about the pivot connection responsive to pivoting of the first arm” while claim 21 recites “the third and fourth arms are configured to pivot conjointly about the pivot connection responsive to pivoting of the third arm.” It is unclear how the first and second arms are conjointly pivoted while also expected to pivot away from each other. The same applies to the third and fourth arms. For examination purposes, claim 1 is interpreted as “the first and second supports being pivotable about the pivot connection to pivot the first and third arms away from each other and pivot the second and fourth arms away from each other.”
In view of the indefiniteness in claim 1, claim 3 is objected to for the “housing including first and second receivers arranged to receive the third and first arms when the first and second supports are in the operational configuration for use in sharpening the blade.” Claim 3 could also be written for the second and fourth arms to be received in the first and second receivers. Furthermore, the recitation “to support the first and second supports” has been removed for redundancy. 

Election/Restrictions
Newly submitted claims 23-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 23 recites four different arms with their own respective pivots and therefore, not pivotable to one another, which does not correspond to applicant’s disclosure (see figures 1-4). Claims 24-32 are dependent on the withdrawn independent claim (claim 23). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 9 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fryar (US Patent No. 2,462,176). 
Regarding claim 1, as best understood, Fryar discloses a blade sharpening device for sharpening a blade (figures 1-4), the sharpening device comprising:
a first support (item 6, figure 1) including a first arm, a second arm (first and second arms designated in first annotated figure 1 below), and a first pivot hub (item 8, figure 1 below), the first and second arms extending away from the first pivot hub in different directions (different directions are defined in second annotated figure 1 below; first arm extends in first direction and second arm extends in second direction as annotated in below figure), the first and second arms including respective first and second abrasive sharpening surfaces for sharpening the blade (items 14 designated on each arm, seen in first annotated figure 1 below); 
a second support (item 7, figure 1) including a third arm, a fourth arm (third and fourth arms designated in first annotated figure 1 below), and a second pivot hub (item 9, figure 1), the third and fourth arms extending away from the second pivot hub in different directions (third arm extends along first direction and fourth arm extends along second direction as defined in second annotated figure 1 below), the third and fourth arms including respective third and fourth abrasive sharpening surfaces for sharpening the blade (items 14 designated on each arm, seen in second annotated figure 1 below); 

    PNG
    media_image1.png
    258
    462
    media_image1.png
    Greyscale

First Annotated Figure 1. 
and a pivot connection (item 10, figures 1 and 2) connecting the first and second pivot hubs, the first and second supports being pivotable about the pivot connection to pivot the first and third arms away from each other and pivot the second and fourth arms away from each other to configure the first and second supports in an operational configuration for use in sharpening the blade (the first and third arms extend away from each other at the ends closest to item 22, as best seen in figure 2; the same concept is applied to the second and fourth arms, though not explicitly seen in figure 2); 
wherein the first and second arms are configured to pivot conjointly about the pivot connection responsive to pivoting of the first arm (the first arm moves in conjunction with the second arm). 

    PNG
    media_image2.png
    216
    433
    media_image2.png
    Greyscale

Second Annotated Figure 1. 
Regarding claim 2, Fryar discloses the blade sharpening device as claimed in claim 1, wherein the first and second supports are pivotable about the pivot connection to change from the operational configuration (defined to be when item 13 is not compressed, figure 1) to a stowed configuration (defined to be when item 13 is compressed, column 2, lines 31-34, figure 2), the first and third arms in the stowed configuration extending alongside each other, and the second and fourth arms in the stowed configuration extending alongside each other (according to The Free Dictionary, “alongside” is defined as near; therefore, the first and third arm are near one another while the second and fourth arms are also near each other, as defined by configuration in figure 1).
Regarding claim 5, Fryar discloses the blade sharpening device as claimed in claim 1, wherein the pivot connection defines a pivot axis about which the first and second supports are pivotable (pivot axis defined in annotated figure 4 below), and the first and second arms are located on opposite sides of a plane that includes the pivot axis (plane, identified in annotated figure 4, extends into the page and includes a part of the pivot axis) and that extends generally parallel to a length of the first abrasive sharpening surface extending away from the pivot connection (length of first abrasive sharpening surface is designated in third annotated figure 1 below, which further shows the defined plane as parallel to this length).

    PNG
    media_image3.png
    430
    468
    media_image3.png
    Greyscale

Annotated Figure 4. 


    PNG
    media_image4.png
    319
    470
    media_image4.png
    Greyscale

Third Annotated Figure 1. 
Regarding claim 9, Fryar discloses the blade sharpening device as claimed in claim 1, wherein the first and second abrasive sharpening surfaces are rectangular and generally planar (column 2, lines 34-38, figures 1 and 4). 
Regarding claim 21, Fryar discloses the blade sharpening device as claimed in claim 1, wherein the third and fourth arms are configured to pivot conjointly about the pivot connection responsive to pivoting of the third arm (the fourth arm moves in conjunction with the third arm, both arms identified in first annotated figure 1 above).
Regarding claim 22, Fryar discloses the blade sharpening device as claimed in claim 1, wherein the first and second arms are fixed to the first pivot hub (first and second arms, identified in first annotated figure 1 above, are securely fastened via intermediate components to item 8), and the third and fourth arms are fixed to the second pivot hub (third and fourth arms, identified in first annotated figure 1 above, are securely fastened via intermediate components to item 9). 

Claims 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jhones (US 2014/0154963). 
In the rejection for claim 10-16 and 18-20, the blade sharpening device from Jhones will four arms, with the two additional arms to the right side of the sharpening tool (figures 1-2), as Jhones discloses a blade sharpening device which may include three or more sharpening tools (paragraph 0063). The blade sharpening device with four sharpening tools is not shown in the figures, but the additional tools are an exact replica of sharpening tools 10, 14 and all their elements as seen in figures 1 and 2. In view of figure 1a, the order of sharpening tools from left to right is: first arm (item 10), third arm (item 14), second arm (identical to item 10) and fourth arm (identical to item 14), where the second and fourth arms are the additions.  

    PNG
    media_image5.png
    766
    550
    media_image5.png
    Greyscale

First Annotated Figure 2b. 

Regarding claim 10, Jhones discloses a blade sharpening device (item 2, figures 1 and 2) for sharpening a blade, the blade sharpening device comprising: 
a housing (item 6, figures 1 and 3) defining an interior (paragraph 0005, figures 5 and 6), the housing including an opening permitting access to the interior (opening is defined as the open structure from item 18B to 22B, figures 2 and 5), the housing including at least one receiver opening (identical to item 98 in figures 2a-2b) different from the opening; 
and a blade sharpening assembly (item 2 plus components within item 2, figures 2a-2b and 5), the blade sharpening assembly including first (item 10) and second arms (identical to item 10) connected by a pivot connection (arms are connected by the pivot pin through the knuckles via intermediate components, paragraph 0060, figures 2a-2b) about which the first arm is pivotable with respect to the second arm (user is capable of altering the sharpening angle of each sharpening rod, paragraph 0074), the first and second arms including respective first and second abrasive sharpening surfaces for sharpening the blade (items 94 on each arm, paragraph 0006, figures 2a-2b), 
the blade sharpening assembly being configurable in a stowed configuration (paragraph 0081, figures 7-9) in which the arms extend alongside each other (according to The Free Dictionary, “alongside” is defined as near; therefore, the arms are near one another when in the configuration seen in figures 7-9), and the blade sharpening assembly being configurable in an operational configuration in which the arms are pivoted away from each other to present the abrasive sharpening surfaces for use in sharpening the blade (paragraphs 0008 and 0067, figures 1a-1b and 3), 
the blade sharpening assembly in the stowed configuration being receivable in the interior of the housing from the opening to arrange the housing and blade sharpening assembly in a stowed arrangement in which the blade sharpening assembly is free of reception in the at least one receiver opening (arms are removably interconnected to items 98 therefore, the arms within the blade sharpening assembly are capable of being removable from items 98 and stored in the stowed arrangement as seen in figures 7-9), 
the blade sharpening assembly in the operational configuration being receivable in the at least one receiver opening to arrange the housing and blade sharpening assembly in an operational arrangement in which the housing serves as a base to support the blade sharpening assembly extending upward from the housing for use of the first and second abrasive sharpening surfaces to sharpen the blade (arms are received into items 98 to be in the operational arrangement while item 6 acts as a base, figures 3 and 5).
Regarding claim 11, Jhones discloses the blade sharpening device as claimed in claim 10, wherein the blade sharpening assembly is selectively separable from the housing to change the housing and blade sharpening assembly between the stowed arrangement and the operational arrangement (blade sharpening assembly is defined as selectively separable as the pivot pin is capable of being removed, paragraph 0060).
Regarding claim 12, Jhones discloses the blade sharpening device as claimed in claim 10, wherein the at least one receiver opening permits access to the interior (when in figure 3 configuration, items 98 are extended out and therefore, allow access to interior of item 6), and wherein the housing is constructed such that when the blade sharpening assembly is in the at least one receiver opening in the operational arrangement the blade sharpening assembly extends into the interior (blade sharpening assembly is defined as item 2 plus components within item 2; therefore, in the operational configuration, items 98A are defined to extend within the interior of item 6, best seen in figures 3 and 4) and occupies a portion of the interior occupied by the blade sharpening assembly in the stowed arrangement (items 98A occupy a portion of the interior of item 6 in figure 3 which corresponds to the same space occupied by the blade sharpening assembly in figures 7-8).
Regarding claim 13, Jhones discloses the blade sharpening device as claimed in claim 12, wherein the housing has an elongate shape (outer structure of item 6, figures 1 and 3) and includes an upper portion, a lower portion, opposite first and second ends (all components designated in annotated figure 3 below), and a length extending therebetween (length is defined to be from item 18B to item 22B in annotated figure 3 below), the upper portion including the at least one receiver opening (upper portion, as designated in annotated figure 3 below, contains items 98 via intermediate components when all placed together, as best seen in figure 2a; items 98 plus items 98A are placed within knuckles, which are included in upper portion of housing), and the first end including the opening.

    PNG
    media_image6.png
    375
    695
    media_image6.png
    Greyscale

Annotated Figure 3. 

Regarding claim 14, Jhones discloses the blade sharpening device as claimed in claim 10, wherein the blade sharpening assembly includes a first support (includes items 10 and 14, similar to applicant’s disclosure, figures 1a-1b) and a second support (identical to items 10 and 14, similar to applicant’s disclosure), 
the first support including the first arm (item 10), a first pivot hub (items 98A on ends of items 10 and 14, figures 2a-2b), and a third arm (item 14), the first and third arms extending away from the first pivot hub in different directions (sharpening angle of items 10 and 14 can be altered, paragraph 0070, figure 3), 
the second support including the second arm (identical to item 10), a second pivot hub (identical to items 98A on ends of item 10 and 14), and a fourth arm (identical to item 14), the second and fourth arms extending away from the second pivot hub in different directions (sharpening angle of items 10 and 14 are capable of being altered, paragraph 0070), 
the pivot connection connecting the first and second pivot hubs (pivot pin connects both pivots hubs together as it inserts into the through hole on items 98A, paragraph 0060, figures 2a-2b).

Regarding claim 15, Jhones discloses the blade sharpening device as claimed in claim 14, wherein in the stowed configuration the third and fourth arms extend alongside each other (according to The Free Dictionary, “alongside” is defined as near; therefore, the third and fourth arms are near each other in the configuration in figure 10). 
Regarding claim 16, Jhones discloses the blade sharpening device as claimed in claim 14, wherein the third and fourth arms include respective third and fourth abrasive sharpening surfaces (items 94, paragraph 0006, figures 2a-2b).
Regarding claim 18, Jhones discloses the blade sharpening device as claimed in claim 14, wherein the at least one receiver opening comprises at least first (item 98) and second receiver openings (identical to item 98), and wherein the third arm is receivable in the first receiver opening (third arm, as designated in first annotated figure 2b above, is placed within item 98) and the fourth arm is receivable in the second receiver opening (fourth arm and second receiver are identical to the third arm and first receiver construction; therefore, fourth arm is placed within an identical item 98) to arrange the blade sharpening assembly and the housing in the operational arrangement when the blade sharpening assembly is in the operational configuration (third and fourth arms are received within items 98 to be in the operational configuration, defined as configuration in figures 1 and 3-5).
Regarding claim 19, Jhones discloses the blade sharpening device as claimed in claim 18, further comprising a third receiver opening (identical to item 98), wherein the operational configuration of the blade sharpening assembly is a first operational configuration and the operational arrangement of the blade sharpening assembly and the housing is a first operational arrangement, 
and wherein the first and second arms are pivotable away from each other to configure the blade sharpening assembly in a second operational configuration in which the first arm is pivoted away from the second arm more than in the first operational configuration (the predetermined angle of the arms is adjustable between a range of angles therefore, the change of angle between the arms is defined as the second configuration, paragraph 0007), at least one of the third or fourth arm being receivable in the third receiver opening to arrange the blade sharpening assembly (blade sharpening assembly is selectively separable when pivot pin is removed therefore, third or fourth arm is capable of being received in the third receiver considering all arms are identical in shape and size including their respective supports) and the housing in a second operational arrangement in which the housing serves as a base to support the blade sharpening assembly extending upward from the housing for use of the first and second abrasive sharpening surfaces to sharpen the blade (paragraph 0034, figure 3).
Regarding claim 20, Jhones discloses the blade sharpening device as claimed in claim 19, wherein the third and fourth arms include respective third and fourth abrasive sharpening surfaces (items 94, paragraph 0006, figures 2a-2b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fryar (US Patent No. 2,462,176) in view of Gangelhoff (US Patent No. 5,440,953). 
Regarding claim 4, Fryar discloses the blade sharpening device as claimed in claim 1, but fails to disclose the first and second abrasive sharpening surfaces are coarser than the third and fourth abrasive sharpening surfaces. 
However, Gangelhoff teaches an embodiment with two pairs of sharpening members (figures 7-8) where first and second (items 70, 74) abrasive sharpening surfaces are coarser than third and fourth (items 72, 76) abrasive sharpening surfaces (column 5, lines 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second abrasive sharpening surfaces of Fryar to be coarser than the third and fourth abrasive sharpening surfaces, as taught by Gangelhoff, for the purpose of having different abrasiveness levels to burnish the blade edge and to abrade the blade edge (column 5, lines 13-15 and lines 18-20). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fryar (US Patent No. 2,462,176) in view of Linn (US 2015/0128427).  
Regarding claim 8, Fryar discloses the blade sharpening device as claimed in claim 1, but does not explicitly disclose wherein the pivot connection includes a pivot damper arranged to cause frictional force on the first pivot hub sufficient to prevent gravitational pivoting of the first support about the pivot connection when the first and second supports are in the operational configuration. 
However, Linn teaches a pivot connection (item 10, figure 2) connecting the first and second pivot hubs (items 98a and 98b, figure 1) wherein the pivot connection includes a pivot damper (item 10 can include washers, paragraph 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot connection as disclosed in Fryar to further include a pivot damper, such as a washer, as taught in Linn, for the purpose of reducing friction and providing rigidity (Linn, paragraph 0011). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jhones (US 2014/0154963) in view of Gangelhoff (US Patent No. 5,440,953). 
Regarding claim 17, Jhones discloses the blade sharpening device as claimed in claim 16, but fails to disclose wherein the third and fourth abrasive sharpening surfaces are coarser than the first and second abrasive sharpening surfaces.
However, Gangelhoff teaches an embodiment with two pairs of sharpening members (figures 7-8) where first and second (items 70, 74) abrasive sharpening surfaces are coarser than third and fourth (items 72, 76) abrasive sharpening surfaces (column 5, lines 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second abrasive sharpening surfaces of Fryar to be coarser than the third and fourth abrasive sharpening surfaces, as taught by Gangelhoff, for the purpose of having different abrasiveness levels to burnish the blade edge and to abrade the blade edge (column 5, lines 13-15 and lines 18-20). 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 3-4, filed on 01/31/2022, with respect to the rejections of claims 10-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments, a new ground of rejection is made in view of Jhones (US 2014/0154963).
The amended claim limitation requires the blade sharpening assembly to be free of reception in the at least one receiver opening in a stowed arrangement. Jhones discloses the blade sharpening assembly (item 2 plus components within item 2, figures 2a-2b and 5) with at least one receiver opening (identical to item 98 in figures 2a-2b). The assembly is capable of being free of reception in the at least one receiver opening in a stowed arrangement (figures 7-9) since the sharpening arms are removably interconnected to items 98 therefore, the arms within the blade sharpening assembly are capable of being removable from items 98 and stored in the stowed arrangement as seen in figures 7-9 (see the rejection for claim 10 for further details). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim as well for grammatical errors (refer 35 U.S.C. 112(b) rejection for claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowable for disclosing further comprising a housing having an opening sized and shaped to receive the first and second supports in an interior of the housing when the first and second supports are in the stowed configuration, the housing including first and second receivers arranged to receive the third and first arms when the first and second supports are in the operational configuration for use in sharpening the blade. 
The closest art of record, Fryar (US Patent No. 2,462,176) discloses the limitations of claim 1 (refer to claim 1 rejection above). However, Fryar, alone or in combination, does not teach, suggest, or make obvious further comprising a housing including first and second receivers arranged to receive the third and first arms when the first and second supports are in the operational configuration, in combination with all other limitations of claim 1. 
Claim 6 would be allowable for disclosing wherein the first pivot hub is in a gap between the third and fourth arms. 
The closest art of record, Fryar (US Patent No. 2,462,176) discloses the limitations of claim 1 (refer to claim 1 rejection above). However, Fryar, alone or in combination, does not teach, suggest, or make obvious the first pivot hub in a gap between the third and fourth arms  in combination with all other limitations of claim 1. 
Claim 7 would be allowable because it is dependent on claim 6.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/BRIAN D KELLER/Primary Examiner, Art Unit 3723